This opinion will be unpublished and
                       may not be cited except as provided by
                       Minn. Stat. § 480A.08, subd. 3 (2014).

                            STATE OF MINNESOTA
                            IN COURT OF APPEALS
                                  A15-0134

                         David Wayne Easterday, petitioner,
                                   Appellant,

                                        vs.

                           Commissioner of Public Safety,
                                   Respondent

                             Filed September 14, 2015
                                     Affirmed
                                    Ross, Judge

                            Wright County District Court
                             File No. 86-CV-14-3803

Charles A. Ramsay, Daniel J. Koewler, Ramsay Law Firm, PLLC, Roseville, Minnesota
(for appellant)

Lori Swanson, Attorney General, William J. Young, Jeffrey S. Bilcik, Assistant
Attorneys General, St. Paul, Minnesota (for respondent)


      Considered and decided by Peterson, Presiding Judge; Ross, Judge; and Klaphake,

Judge.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                          UNPUBLISHED OPINION

ROSS, Judge

         The commissioner of public safety revoked David Easterday’s driver’s license

after a blood test indicated that he drove while impaired. Easterday petitioned the district

court to review the revocation, and the commissioner urged the district court to dismiss

the petition because Easterday failed to file the petition within the required 30 days of

receiving notice of the revocation. Easterday’s attorney acknowledged that a certificate of

mailing reflected that the notice had been sent long before Easterday petitioned for

review. The district court dismissed his petition, and we affirm, because it was untimely

filed.

                                          FACTS

         Police arrested David Easterday for impaired driving in late March 2014. He

submitted to a blood test, which revealed the presence of a controlled substance. The

commissioner of public safety therefore revoked Easterday’s driver’s license.

         Easterday filed a petition for judicial review of that decision on July 18, 2014.

The commissioner moved the district court to dismiss the petition for lack of jurisdiction,

maintaining that Easterday missed the statutory deadline that passed 30 days after

Easterday received the commissioner’s notice of the revocation. The commissioner took

the position that notice mailed by the department of public safety “is deemed received

three days after mailing to the last known address of the person.” See Minn. Stat.

§ 169A.52, subd. 6 (2014). The commissioner declared that the notice was mailed to




                                             2
Easterday on May 28, 2014, making May 31 the effective receipt date and rendering the

July 18 petition untimely.

       The district court conducted a hearing at which Easterday claimed he never

received the notice. He claimed that he knew his license was revoked only because he

had been detained by police and told about it. He did not contend that the address on the

notice was not his; he maintained only that neither he nor his parents (who also live at the

address) ever received the notice. But Easterday’s attorney acknowledged that the

evidence supports the commissioner’s assertion that the notice had been mailed on May

28: “We have a certification from Joan Kopcinski -- she’s the director -- indicating that it

was mailed on -- ‘it’ being the revocation order -- mailed on May 28, 2014.” For reasons

unknown to us, the certified document referred to was not included in the district court’s

record.

       The district court found that Easterday received the revocation notice on May 31,

2014, and that he did not file his petition by the statutory deadline of June 30, 2014. It

granted the commissioner’s motion to dismiss the untimely petition for lack of

jurisdiction.

       Easterday appeals.

                                     DECISION

       Easterday argues on appeal that the district court lacked evidence to determine

whether it had jurisdiction to review the revocation. Revocation of a driver’s license

becomes effective when the commissioner “notifies the person of the intention to revoke,

disqualify, or both, and of revocation or disqualification.” Minn. Stat. § 169A.52, subd. 6


                                             3
(2014). “If mailed, the notice and order of revocation or disqualification is deemed

received three days after mailing to the last known address of the person.” Id. Once a

person receives the revocation notice, he has 30 days to petition for judicial review.

Minn. Stat. § 169A.53, subd. 2(a) (2014). Meeting this 30-day filing deadline is

necessary to maintain the court’s jurisdiction to review. Plocher v. Comm’r of Pub.

Safety, 681 N.W.2d 698, 701 (Minn. App. 2004).

       Easterday insists that the finding that he received the notice on May 31 lacks

evidentiary support. He is correct that the commissioner did not move into evidence the

document that reflected the May 28 mailing date. But a party may admit to a fact, and

Easterday’s attorney acknowledged on the record that he possessed an “under oath”

“certification from Joan Kopcinski -- she’s the director -- indicating that it was mailed on

-- ‘it’ being the revocation order -- mailed on May 28, 2014.” Although the attorney was

not testifying as a fact witness and a lawyer’s assertions are not evidence, we see no clear

error here. The lawyer, acting as an officer of the court and representing Easterday,

acknowledged an apparently undisputed fact based on an expressly referenced and quoted

certified document. The lawyer effectively conceded on Easterday’s behalf to the

apparently noncontroversial and documentarily supported fact of the May 28 mailing

date. The district court’s finding is therefore not clearly erroneous.

       Easterday’s only remaining argument is that his alleged nonreceipt implicates his

due-process rights. But the process of mailing a revocation notice alone meets due

process regardless of whether the notice is actually received. See McShane v. Comm’r of




                                              4
Pub. Safety, 377 N.W.2d 479, 482–83 (Minn. App. 1985), review denied (Minn. Jan. 23,

1986). We see no error in the district court’s dismissal.

       Affirmed.




                                              5